Citation Nr: 0013791	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  97-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss, to 
include the issue of entitlement to an extraschedular 
evaluation.

2.  Entitlement to an increased disability rating for 
service-connected postoperative repair of the meniscus and 
ligament of the right knee, currently evaluated as 30 percent 
disabling, to include the issue of entitlement to an 
extraschedular evaluation.

3.  Entitlement to an increased disability rating for 
service-connected advanced degenerative arthritis of the 
right knee, currently evaluated as 20 percent disabling, to 
include the issue of entitlement to an extraschedular 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1969 to June 1972 
and from March 1973 to January 1980. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied entitlement to a 
disability rating in excess of 20 percent for service-
connected postoperative repair of the meniscus and ligament 
of the right knee and denied entitlement to a compensable 
rating for service-connected bilateral hearing loss.  In 
August 1997, the RO assigned a 30 percent rating for the 
postoperative repair of the meniscus and ligament of the 
right knee. 

The case was previously before the Board in May 1999, when it 
was remanded for further development and adjudication.  The 
requested development has been accomplished to the extent 
necessary.

In January 2000, the RO assigned a separate 20 percent rating 
for advanced degenerative arthritis of the veteran's right 
knee.  


FINDINGS OF FACT

1.  The veteran's claims for increased ratings are plausible, 
and the RO has obtained sufficient evidence for appellate 
disposition of these claims.

2.  The veteran's hearing loss is manifested by puretone 
threshold averages of 43 decibels for the right ear and 27 
decibels for the left ear, with speech recognition ability of 
92 percent for the right ear and 96 percent for the left ear, 
resulting in Level "I" hearing for both ears. 

3.  The veteran's hearing loss disorder does not present an 
exceptional or unusual disability picture.

4.  The veteran's service-connected right knee disability is 
manifested by subjective complaints of pain and objective 
evidence of instability and arthritis, with recent range of 
motion from 0 degrees of extension to 120 degrees of flexion.

5.  The veteran's right knee disorder does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The veteran's claims for increased ratings are well 
grounded, and VA has satisfied its duty to assist him in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a compensable disability rating for the 
veteran's service-connected hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (1998 and 
1999).

3.  The evidence does not warrant referral to the appropriate 
VA official for consideration of an extraschedular rating for 
the veteran's hearing loss.  38 C.F.R. § 3.321(b)(1) (1999).

4.  The criteria for a disability evaluation in excess of 30 
percent for service-connected postoperative repair of the 
meniscus and ligament of the right knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (1999).

5.  The criteria for a disability evaluation in excess of 20 
percent for service-connected advanced degenerative arthritis 
of the right knee are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5260, 5261 (1999).

6.  The evidence does not warrant referral to the appropriate 
VA official for consideration of an extraschedular rating for 
the veteran's right knee disorder(s).  38 C.F.R. 
§ 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In September 1980, the RO granted the veteran entitlement to 
service connection for postoperative meniscectomy of the 
right knee with repair of a ligament, evaluated as 10 percent 
disabling, and for bilateral high frequency hearing loss, 
evaluated as noncompensable, both effective from January 
1980.  

In an April 1981 rating decision, the RO assigned a 20 
percent rating for the veteran's postoperative meniscectomy 
of the right knee with repair of a ligament, effective from 
October 1980.

More recently, in July 1996 the veteran sought reevaluation 
of the disability ratings assigned for his service-connected 
disabilities.  

Evidence obtained in conjunction with the veteran's claim 
included a written statement from Charles W. Krieger, Jr., 
M.D.  In January 1996, Dr. Krieger reported the veteran had 
had a medial meniscectomy of the knee and subsequently 
developed arthritis.  He had progressive pain which had been 
getting worse.  An examination showed a moderate varus 
deformity of the knee with two scars on the medial side.  
There was a flexion contracture of about 5 degrees with 
further flexion to about 130 degrees.  Dr. Krieger reported 
that the veteran would probably require an upper tibial 
osteotomy in the near future and by the time he was in his 
sixties, he would require a total knee replacement. 

The veteran underwent VA audiological examination in August 
1996.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
55
65
LEFT
25
20
20
30
45

The average pure tone threshold for the right ear was 42 
decibels and for the left ear was 28 decibels.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 92 in the left ear.  The summary of 
findings were  moderate sensorineural hearing loss of the 
right ear with abnormal thresholds 2000-8000 hertz and mild 
sensorineural hearing loss of the left ear with abnormal 
thresholds from 3000-8000 hertz.

The veteran was afforded a VA joints examination in September 
1996.  He complained of pain on and off since 1973.  On 
evaluation, there was no swelling or deformity of the knee.  
There was atrophy of the right quadriceps muscle.  There were 
well-healed surgical scars over the medial and lateral 
aspects of the knee.  There was also some tenderness on 
palpation over the medial aspect of the knee and distal end 
of the right fibula.  The veteran had lateral instability of 
the knee.  Range of motion of the right knee was from 5 
degrees of extension to 110 degrees of flexion, with 
complaints of pain on motion.  The examiner diagnosed status 
post surgical repair of the meniscus and ligament of the 
right knee; clinically degenerative joint disease of the 
right knee; and chondromalacia of the right patellar.   

VA outpatient treatment records showed that the veteran was 
provided hearing aids in September 1996.  In May 1997, he 
complained of increasing and constant right knee pain.  There 
was full range of motion of the knee and no lateral movement 
of the patella or crepitation.  Multiple scars were noted.  
The examiner diagnosed degenerative joint disease of the 
right knee.  An additional VA treatment record dated in May 
1997 showed complaints of right knee pain, catching, 
instability, swelling, and difficulty with uneven terrain.  
There was varus deformity with varus instability and mild 
quadriceps atrophy.  X-rays revealed loss of medial joint 
space. 

The veteran testified at a hearing at the RO in May 1997.  He 
stated that he had to wear hearing aids on a daily basis and 
could not hear his supervisor at work at the post office if 
he was not wearing his hearing aids.  He was employed as a 
mail carrier.  The hearing aids had improved his hearing.  He 
could hear reasonably without them if he was looking at the 
person talking to him.  He also testified that his right knee 
was easily dislocated and very unstable.  He had constant 
pain and inflammation and needed medication.  His knee 
swelled after a day of work, and he had to shift his weight 
while standing.  He had to take some time off from work 
because of his knee.  He wore a knee brace until it wore out.  
His physician reportedly advised him he would need a knee 
replacement.

A U.S. Department of Labor examination completed by Dr. 
Krieger in June 1997 indicated that the veteran was not able 
to work as a letter carrier because of his right knee 
disability.  Other disabling conditions included a low back 
disorder.  His physical activity was limited, including 
sitting, standing, walking, bending, stooping, twisting, 
pulling, pushing, and driving a vehicle.  

On VA spine examination in June 1997, the veteran complained 
of right knee pain.  He also reported occasional swelling and 
stiffness of the knee with prolonged sitting.  On 
examination, his gait was slightly antalgic favoring the 
right leg.  Thigh circumference was 45 centimeters on the 
right and 46 centimeters on the left.  There was a varus 
deformity of the right knee and varus and valgus stress 
laxity.  There was positive crepitus and positive joint line 
tenderness.  Range of motion of the right knee was full.  
There were well-healed surgical scars which were mobile and 
non-tender.  Strength was 5/5 in the lower extremities.  The 
left leg measured 94 centimeters in length and the right leg 
measured 93 centimeters.  The examiner's assessment included 
status post surgery of the right knee to repair a meniscus 
and ligament.  X-rays of the right knee showed degenerative 
joint disease. 

The veteran also underwent VA peripheral nerve examination in 
June 1997.  He stated his right knee joint tended to swell as 
the day went along.  A neurological evaluation showed normal 
muscle strength, tone, and muscle bulk with a mildly awkward 
gait.  The diagnosis was probable left meralgia paresthetica.

Copies of records disclosing treatment of the veteran by Dr. 
Krieger from October 1996 to June 1997 for various 
disabilities including the right knee disability were 
received in June 1997.  In March 1997, the veteran complained 
of intermittent right knee symptoms.  There was no swelling 
of the knee but it was "kind of boggy" in the supra patella 
area with varus deformity.  In June 1997, Dr. Krieger 
reported the veteran's right knee was in varus with two scars 
anteromedial and posteromedial.  There was tenderness at the 
medial joint.  There was no swelling.  He had good motion and 
no flexion contractures.  It was noted that the veteran would 
require an upper tibial osteotomy in the near future for 
relief of pain. 

VA treatment records dated in August 1997 showed range of 
motion of the veteran's right knee from 5 degrees of 
extension to 90 degrees of flexion.  There was tenderness of 
the medial joint line, slight laxity, varus, and crepitus.  
On examination later that month, the veteran complained of 
increasing right knee pain, giving way, and locking.  There 
was lateral thrust with ambulation and varus alignment with 
the heels together.  There was no effusion, but there was 
medial joint line tenderness and a large medial osteophyte.  
Range of motion of the knee was from 0 degrees of extension 
to 110 degrees of flexion.  There was lateral cruciate 
ligament laxity at 30, 0, and 90 degrees.  Quadriceps 
circumference at 10 centimeters above the superior pole of 
the patella was 47 centimeters bilaterally.  There was 
moderate apprehension with patellar subluxation.  Pivot shift 
was negative.  The veteran was provided a medial compartment 
unloading brace.  

In August 1997, the RO assigned a 30 percent rating for the 
postoperative repair of the meniscus and ligament of the 
right knee. 

Treatment records from Dr. Krieger showed that the veteran 
felt that he could not continue working because of knee and 
back discomfort in August 1997.  Dr. Krieger rendered an 
opinion that the veteran was not able to continue working in 
the post office because of the rigorous requirements of 
standing and repetitive activity.  His conditions were 
considered progressive, and it was not anticipated that he 
would recover.  Dr. Krieger further stated that if the 
veteran continued to work in the post office, he would be in 
chronic pain which would require medication.  He also stated 
that the veteran had hearing loss requiring the use of 
hearing aids that apparently affected his job performance.  

In July and August 1997 written statements, the veteran 
reported that he could work only four to five hours a day, 
and then against medical advice.  He was in the process of 
pursuing disability retirement due to his service-connected 
disabilities, which contributed to a vehicle accident at work 
at the postal service.  

Thereafter, documents from the postal service showed that the 
veteran was found to be totally disabled and retired as of 
October 1997.  During his employment, concession were made 
for the veteran.  He was allowed to case mail only because he 
could not drive.  He lost 330 hours of work during his last 
year of employment. The veteran reported that the postal 
service used VA records and records from Dr. Krieger in 
making this determination. 

Also associated with the claims file are the veteran's 
records from the Social Security Administration (SSA).  He 
was determined to be disabled due to 
osteoarthrosis/degenerative arthritis of the knee and 
disorders of the back.  On examination by Mohammed Mousa, 
M.D. in December 1997, the veteran reported that he had 
hearing loss all the time and was prescribed bilateral 
hearing aids.  The right knee showed restriction of movement, 
from 15 degrees of extension to 75 degrees of flexion.  
Moderate to severe degenerative changes of the right knee 
were shown on x-ray.  Dr. Mousa concluded that the veteran 
should continue taking anti-inflammatories and using a cane 
and brace.  It was further noted that he might later need a 
total knee replacement.  Another examiner in January 1998 
reported that the veteran used a cane and brace for his right 
knee and had constant pain.  He had decreased range of motion 
of the knee and x-ray evidence of degenerative changes.  He 
also had high frequency hearing loss.

The veteran underwent a VA audiological examination in April 
1998.  The examiner reviewed the medical records.  The 
veteran reported difficulty understanding in groups of people 
and stated he must look at people when they spoke in order to 
understand.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
50
60
LEFT
20
20
20
25
40

The average pure tone threshold for the right ear was 41 
decibels and 26 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 98 in the left ear.

The veteran also underwent a VA orthopedic examination in May 
1998.  His complaints included right knee pain which had 
progressively worsened since his last evaluation.  He stated 
that he had been evaluated for a total right knee 
arthroplasty but this had not been performed.  He took 
medication for pain.  The pain was constant and increased 
with walking and activity.  The veteran had a brace and a 
cane.  He last worked in October 1997.  On physical 
examination, he had a slightly antalgic gait favoring his 
right leg.  He was unable to toe stand on the right.  The 
right knee had a varus deformity.  There was varus and valgus 
stress laxity, crepitus and joint line tenderness.  There was 
full range of motion of the knee and a well-healed surgical 
scar in the medial aspect of the knee.  The right calf 
measured 39 centimeters and the left calf measured 40.5 
centimeters.  The right thigh measured 43 centimeters and the 
left thigh measured 45 centimeters.  The left leg was 94 
centimeters in length and the right leg was 93 centimeters 
long.  Strength was 5/5 in the lower extremities except for 
knee flexion, which was 4+/5.  The examiner stated that the 
veteran had degenerative disc disease of the lumbar spine, 
was status post right lateral malleolus fractures, and was 
status post a meniscectomy and ligament repair of the knee 
with leg length discrepancy.  The examiner further noted that 
the veteran would have difficulty with jobs requiring him to 
stand, sit or walk for more than short periods.  He would 
require the ability to change positions as pain tolerated.  
He would have difficulty lifting heavy objects, squatting, 
climbing, kneeling, crouching, or stooping.  X-rays of the 
right knee showed degenerative changes with marked narrowing 
of the knee joint, especially the medial compartment.

On VA general medical examination in May 1998, the veteran 
had decreased range of motion and pain in the right knee.  
The examiner stated that it appeared that the veteran's 
musculoskeletal disabilities would probably make it difficult 
for him to earn a living where he had to lift or walk a great 
deal.

Upon VA audiological examination in November 1999, the 
examiner reviewed the claims file.  The veteran reported 
difficulty hearing when there was background noise and when 
he was not able to see the face of the person speaking.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
55
60
LEFT
20
20
25
25
40

The average pure tone threshold for the right ear was 43 
decibels and 27 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 96 in the left ear.

The veteran was afforded a VA joints examination in December 
1999.  The examiner reviewed the claims file.  The veteran 
complained of pain at all times and instability of the right 
knee.  He was wearing a brace.  Physical examination revealed 
a limp on the right.  The veteran walked with a cane in his 
left hand.  Range of motion of the right knee was from 0 
degrees of extension to 120 degrees of flexion.  There was 
moderate medial laxity and moderate anterior drawer sign.  
There were two well-healed and non-tender scars.  X-rays of 
the right knee showed advanced degenerative arthritis.  The 
examiner stated that residuals of the veteran's service-
connected right knee disability included post-traumatic 
advanced degenerative arthritis and ligamentous laxity.  
There was pain on use of the knee, including during flare 
ups.  There was also weakened movement.  The knee restricted 
the veteran's activities and caused him excess fatigability 
as well as incoordination because of instability.  The 
veteran was unable to walk without a brace and cane and could 
not run, kneel or climb with the right leg.  There was no 
ankylosis of the knee; however, there was a slight varus 
deformity that opened on the valgus stress of the knee.  The 
examiner also noted that the veteran's complaints of pain and 
instability were in accord with physical findings.

In January 2000, the RO assigned a separate 20 percent rating 
for advanced degenerative arthritis of the veteran's right 
knee.  The 30 percent rating remained in effect for 
postoperative repair of the meniscus and ligament of the 
right knee.


II.  Legal analysis

A.  General

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased impairment; 
therefore, his claims are well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, the RO 
provided the veteran appropriate VA examinations.  There is 
no indication of additional medical records that the RO did 
not obtain.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (1999).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1999), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  


B.  Hearing loss

The veteran's hearing loss is rated under Diagnostic Code 
6100.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
a hearing loss disorder.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, the Board must evaluate 
the veteran's claim for a higher rating under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  The new regulations were not in effect when 
the rating decision on appeal was made; however, the RO has 
considered the new regulations.  Therefore, the veteran is 
not prejudiced by the Board's consideration of the new 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The amended regulations did not result in any substantive 
changes.  Essentially, the old and new regulations for 
evaluating a hearing loss disorder are identical.  See 64 
Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  In this case, neither 
rating criteria can be more favorable to the veteran's claim 
since the criteria are identical.  The amended regulations 
did incorporate some explanatory comments concerning VA's 
method of evaluating a hearing loss disorder, and these 
comments will be discussed where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998 and 1999); 38 C.F.R. 
§ 4.85(b) and (e) (1998 and 1999).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999). 

The results of the most recent audiogram conducted in 1999 
showed that the veteran's hearing loss is properly evaluated 
as zero percent disabling (noncompensable).  Based on a 92 
percent speech recognition score and a 43 decibel puretone 
threshold average, Table VI indicates a designation of Level 
"I" for the right ear.  Based on a 96 percent speech 
recognition score and a 27 decibel puretone threshold 
average, Table VI indicates a designation of Level "I" for 
the left ear.  When applied to Table VII, the numeric 
designations of "I" for both ears translate to a zero 
percent evaluation.  Therefore, the veteran's service-
connected hearing loss is properly assigned a noncompensable 
disability rating.  38 C.F.R. § 4.85, Tables VI and VII (1998 
and 1999).

Neither of the new provisions under 38 C.F.R. § 4.86 would 
result in a higher rating.  The audiometric results in 1999 
did not show puretone thresholds of 55 decibels or greater in 
each of the four specified frequencies for either ear.  The 
provisions of 38 C.F.R. § 4.86(b) also do not apply.  
Although audiometric evaluation showed puretone thresholds of 
less than 30 decibels at 1000 Hertz for both ears, there was 
not a finding of 70 decibels or more at 2000 Hertz for either 
ear. 

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to his 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for his hearing loss.  The 
assigned zero percent disability rating is appropriate based 
on the audiometric results.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  The Board 
finds no evidence of an exceptional disability picture in 
this case.  The schedular evaluations for hearing loss are 
not inadequate.  The veteran has not required any recent 
periods of hospitalization for his service-connected hearing 
loss.  There is no evidence in the claims file to suggest 
that marked interference with employment is the result of the 
service-connected disability.  The veteran was determined to 
be unemployable by SSA and the postal service due primarily 
to musculoskeletal disorders.  Thus, the Board finds that the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.



C.  Right knee disorder

In DeLuca v Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining 
to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).

The applicable rating criteria for the knee and the leg are 
as follows:

Diagnostic Code 5256:  Knee, ankylosis of:				
	Rating

Extremely unfavorable, in flexion at an angle of 45° or 
more..........................60
  In flexion between 20° and 
45°..........................................................
.............50
  In flexion between 10° and 
20°..........................................................
.............40
  Favorable angle in full extension, or in slight flexion 
between 0° and 10°.....30

Diagnostic Code 5257  Knee, other impairment of:

  Recurrent subluxation or lateral instability:
    
Severe.......................................................
......................................................30
    
Moderate.....................................................
....................................................20
    
Slight.......................................................
........................................................10

Diagnostic Code 5258  Cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint........................................................
.20

Diagnostic Code 5259  Cartilage, semilunar, removal of, 
symptomatic.............10

Diagnostic 5260  Leg, limitation of flexion of:

  Flexion limited to 
15°..........................................................
..............................30
  Flexion limited to 
30°..........................................................
..............................20
  Flexion limited to 
45°..........................................................
..............................10
  Flexion limited to 
60°..........................................................
................................0

Diagnostic Code 5261  Leg, limitation of extension of:

  Extension limited to 
45°..........................................................
..........................50
  Extension limited to 
30°..........................................................
..........................40
  Extension limited to 
20°..........................................................
..........................30
  Extension limited to 
15°..........................................................
..........................20
  Extension limited to 
10°..........................................................
..........................10
  Extension limited to 
5°...........................................................
.............................0

Diagnostic Code 5262  Tibia and fibula, impairment of:

  Nonunion of, with loose motion, requiring 
brace..............................................40
  Malunion of: 
    With marked knee or ankle 
disability...................................................
...........30
    With moderate knee or ankle 
disability...................................................
........20
    With slight knee or ankle 
disability...................................................
..............10

Diagnostic Code 5263  Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).......................................10

See 38 C.F.R. § 4.71a (1999).

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (1999).  The 
criteria of Diagnostic Code 5010 permits a 10 percent rating 
to be assigned for impairment caused by arthritis where there 
is some limitation of motion of a major joint or a group of 
minor joints but the limitation of motion is not so great as 
to meet the requirements for a compensable rating under the 
criteria for rating limitation of motion of the specific 
major joint or group of minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1999).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating may 
be assigned for arthritis "[w]ith [x]-ray evidence of 
involvement of [two] or more major joints or [two] or more 
minor joint groups."  38 C.F.R. § 4.71(a), Diagnostic Code 
5003 (1999).  For the purposes of rating disability from 
arthritis, VA regulations consider major joints to be the 
shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. 
§ 4.45(f) (1999).  

A normal range of motion for the knee by VA standards is from 
0 degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Recently, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

The veteran is currently in receipt of a 30 percent 
disability rating pursuant Diagnostic Code 5257, for 
recurrent subluxation or lateral instability of the knee. 
There is no higher schedular disability evaluation provided 
under diagnostic codes 5257, 5258 and 5259.  As there is no 
medical evidence of ankylosis of the right knee (diagnostic 
code 5256) or genu recurvatum (diagnostic code 5263), 
consideration of these diagnostic codes is also not in order.  
While the veteran wears a brace on his right knee, there is 
no evidence of nonunion of the tibia and fibula, and a higher 
rating is not warranted under diagnostic code 5262.  One 
centimeter shortening of the right lower extremity has also 
been demonstrated.  The right leg length was measured at 93 
centimeters, as opposed to 94 centimeters on the left.  
However, a higher rating under Diagnostic Code 5275 is not 
warranted because the shortening of the lower extremity was 
not 7.6 to 8.9 centimeters.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5275 (1999).  

As noted above, in DeLuca v. Brown, the Court held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45, concerning the effects of 
pain and other symptoms; and the effects of these symptoms on 
functional ability during use of a joint and during flare-ups 
must be taken into account when rating a disability based on 
limitation of motion.  However, this does not apply because 
Diagnostic Code 5257 is not based on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The veteran is also in receipt of a separate 20 percent 
rating for advanced degenerative arthritis of the right knee 
under diagnostic code 5010.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5260-5261 (1999); VAOPGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-98 (August 14, 1998).  At worst, the 
veteran had range of motion of the right knee from 15 degrees 
of extension to 75 degrees of flexion.  On the most recent 
examination in December 1999, range of motion of the knee was 
from 0 to 120 degrees.  In order to warrant a 30 percent 
disability evaluation under the range of motion codes, 
extension would have to be limited to 20 degrees or flexion 
would have to be limited to 15 degrees, which was not the 
case.  Accordingly, limitation of motion of the right knee is 
not severe enough to warrant a 30 percent rating under 
diagnostic code 5260 or 5261.

The Board finds that the medical evidence was quite detailed 
in its description of the impairment caused by the veteran's 
service-connected knee disability and took into consideration 
criteria included in 38 C.F.R. §§ 4.40, 4.45 as the Court has 
ruled must be considered in evaluating musculoskeletal 
disabilities.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  For example, in the 
December 1999 VA examination report, the examiner 
specifically discussed pain on use of the knee and weakened 
movement.  The examiner took account of any functional loss 
due to pain.  Regardless, any such impairment is contemplated 
by the assignment of the 20 percent disability rating.  As 
noted above, range of motion of the veteran's right knee does 
not meet the criteria for a 30 disability rating under the 
diagnostic codes 5260 and 5261.  The most recent range of 
motion measurements on VA examination in December 1999 showed 
nearly normal range of motion of the knee.  See 38 C.F.R. 
§ 4.71, Plate II, Flexion and Extension of the Knee.  The 
Board finds that this examination is the most probative of 
record, as it was thorough and detailed, and provided 
specific responses to the questions posed by the Board on 
remand.  The currently assigned 20 percent disability rating 
is assigned to compensate the veteran for his complaints of 
pain.  See Supplemental statement of the case, dated January 
21, 2000.  Even the veteran's worst range of motion 
measurements of the right knee, i.e., from 15 degrees of 
extension to 75 degrees of flexion, did not meet the criteria 
for a 30 percent rating.  Any pain affecting function of the 
knees is not shown to a degree beyond that contemplated by 
the current schedular evaluation assigned to this disability, 
as reflected by the medical findings of record which do not 
meet the criteria for a 30 percent schedular evaluation.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, the rating 
schedule in this case does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996). 

Accordingly, the Board finds that a preponderance of the 
evidence is against entitlement to a disability rating in 
excess of 20 percent for advanced degenerative arthritis of 
the right knee under diagnostic code 5010.  Consequently, the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) is 
not for application in this case as the evidence for and 
against the claim is clearly not in equipoise.   

Finally, the evidence does not reflect, and the veteran has 
not expressed any complaints that the post-operative scars 
are productive of pain, tenderness, limitation of function or 
ulceration.  They have consistently been described as well 
healed and non-tender.  Thus, there is no basis for assigning 
a separate compensable evaluation for the postoperative 
scars.  38 C.F.R. § 4.7, 4.71a, 4.118, Diagnostic Codes 7803, 
7804, 7805 (1999); See Esteban v. Brown, 6 Vet. App. 259 
(1994).

Here, the RO found that referral for extra-schedular 
consideration was not warranted.  The Board agrees.  The 
Board finds no evidence of an exceptional disability picture 
in this case.  The schedular ratings for a knee disorder are 
not inadequate.  The veteran has not required any recent 
periods of hospitalization for his service-connected right 
knee disorder.  There is no evidence in the claims file to 
suggest that marked interference with employment is the 
result of the service-connected disability.  While the 
veteran was determined to be unemployable by SSA and the 
postal service, other disabilities were considered, including 
his low back disorder.  Thus, the Board finds that the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.



ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss, to include consideration of an extraschedular 
evaluation, is denied.

Entitlement to a disability rating in excess of 30 percent 
for service-connected postoperative repair of the meniscus 
and ligament of the right knee, to include the issue of 
entitlement to an extraschedular evaluation, is denied.

Entitlement to a disability rating in excess of 20 percent 
for service-connected advanced degenerative arthritis of the 
right knee, to include the issue of entitlement to an 
extraschedular evaluation, is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

